UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6872



MARTY JOE MCJUNKINS,

                                           Petitioner - Appellant,

          versus


SID HARKLEROAD,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CA-02-79)


Submitted:   July 24, 2003                 Decided:   July 31, 2003


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marty Joe McJunkins, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marty McJunkins, a North Carolina inmate, seeks to appeal the

district court’s order accepting the report and recommendation of

a magistrate judge and denying relief on his petition filed under

28 U.S.C. § 2254 (2000). We have independently reviewed the record

and conclude that McJunkins has not made a substantial showing of

the denial of a constitutional right.   See Miller-El v. Cockrell,

537 U.S. 322 (2003).   Accordingly, although we grant McJunkins’s

motion to amend his informal brief, we deny a certificate of

appealability and dismiss the appeal.    See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2